United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.M., Appellant
and
DEPARTMENT OF JUSTICE, U.S.
MARSHALL SERVICE, Del Rio, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-683
Issued: October 2, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 3, 2012 appellant, through his representative filed a timely appeal from
nonmerit decisions of the Office of Workers’ Compensation Programs (OWCP) dated
November 9 and December 5, 2011 denying his request for reconsideration. Because more than
180 days has elapsed between the last merit decision dated November 30, 2010, to the filing of
this appeal, the Board lacks jurisdiction to review the merits of appellant’s case. Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
does not have jurisdiction over the merits of these decisions.
ISSUE
The issue is whether OWCP, in its November 9 and December 5, 2011 decisions,
properly refused to reopen appellant’s case for further review of the merits pursuant to 5 U.S.C.
§ 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 19, 2005 appellant, then a 49-year-old supervisory deputy, filed a traumatic
injury claim alleging that on January 17, 2005 he injured his right knee when he stepped in a
hole and fell on his right side while jogging. OWCP accepted the claim for right knee meniscus
lateral cartilage tear, right lower leg osteoarthrosis and displaced lumbar intervertebral disc.
On March 30, 2006 Dr. Patrick W. Mulroy, a treating Board-certified physiatrist,
diagnosed disc protrusions at L3-4 and L5-S1 and myofascial restrictions. Using the fifth edition
of the American Medical Association, Guides to the Evaluation of Permanent Impairment
(A.M.A., Guides), he concluded that appellant had a 10 percent right lower extremity impairment
based on right hip internal rotation and flexion.
On July 25, 2006 appellant filed a claim for a schedule award.
On February 3, 2009 Dr. Ronald Blum, an OWCP medical adviser and Board-certified
orthopedic surgeon, reviewed Dr. Mulroy’s March 30, 2006 report and the statement of accepted
facts. He agreed with the 10 percent right lower extremity impairment rating based on the fifth
edition of the A.M.A., Guides.
On March 6, 2009 OWCP requested that Dr. Blum reevaluate his impairment finding as
appellant has previously received a schedule award for a 10 percent impairment of his right
lower extremity on March 7, 2002 under claim number xxxxxx192.
By letter dated March 16, 2009, OWCP informed appellant that claim numbers
xxxxxx192, xxxxxx087, xxxxxx072 and xxxxxx417 had been combined with claim number
xxxxxx192 as the master claim number.
On April 9, 2009 Dr. Blum concluded that appellant was entitled to an additional nine
percent impairment of the right lower extremity using the fifth edition of the A.M.A., Guides.
By letter dated March 3, 2010, OWCP informed appellant that effective May 1, 2009 all
schedule award determinations were based on the sixth edition of the A.M.A., Guides and
requested that he provide a report from his treating physician using the sixth edition.
In a July 23, 2010 report, Dr. Sofia M. Weigel, a second opinion Board-certified
physiatrist, noted that appellant had sustained multiple employment injuries and had four claims
which were combined. Accepted conditions included right knee dislocation, bilateral knee
lateral meniscus tear, bilateral lower leg osteoarthritis, lumbar disc nerve displacement and left
knee sprain. Using the sixth edition of the A.M.A., Guides, she concluded that appellant had a
zero percent right lower extremity impairment.
On September 30, 2010 Dr. Blum reviewed Dr. Weigel’s report and concurred with her
finding of a zero percent right lower extremity impairment based on the sixth edition of the
A.M.A., Guides.
By decision dated November 3, 2010, OWCP denied appellant’s claim for schedule
award.

2

On September 12, 2011 OWCP received factual and medical evidence from appellant
including an October 22, 2010 report from Dr. Frank J. Garcia, an attending Board-certified
orthopedic surgeon and OWCP correspondence. Dr. Garcia noted appellant’s medical and
employment injury history. He opined that appellant was not able to perform his duties as a law
enforcement official due to his injuries.
On October 26, 2011 appellant requested reconsideration of OWCP’s denial of an
additional schedule award. He noted his disagreement with Dr. Weigel’s impairment findings
and OWCP’s failure to timely process his schedule award claim under the fifth edition of the
A.M.A., Guides.
By nonmerit decision dated November 9 and December 5, 2011, OWCP denied
reconsideration of the merits.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,2
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.3 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.4 When a claimant fails to meet one of the above standards, OWCP
will deny the application for reconsideration without reopening the case for review on the
merits.5
ANALYSIS
Appellant’s October 26, 2011 request for reconsideration neither alleged nor
demonstrated that OWCP erroneously applied or interpreted a specific point of law.
Additionally, he did not advance a relevant legal argument not previously considered by OWCP.
Appellant’s dissatisfaction with Dr. Weigel’s impairment rating and the use of the sixth edition
of the A.M.A., Guides instead of the fifth edition, are not legal arguments that would warrant
further merit review of his schedule award. Therefore, he is not entitled to a review of the merits
based on the first and second above-noted requirements under section 10.606(b)(2).6
Appellant also failed to submit any relevant and pertinent new evidence with his
October 26, 2011 request for reconsideration. Most of the evidence accompanying his request
2

5 U.S.C. §§ 8101-8193. Section 8128(a) of FECA provides that the Secretary of Labor may review an award
for or against payment of compensation at any time on his own motion or on application.
3

20 C.F.R. § 10.606(b)(2). See J.M., Docket No. 09-218, issued July 24, 2009; Susan A. Filkins, 57 ECAB
630 (2006).
4

Id. at § 10.607(a). See S.J., Docket No. 08-2048, issued July 9, 2009; Robert G. Burns, 57 ECAB 657 (2006).

5

Id. at § 10.608(b). See Y.S., Docket No. 08-440, issued March 16, 2009; Tina M. Parrelli-Ball, 57 ECAB
598 (2006).
6

Id. at § 10.606(b)(2)(1) and (2).

3

was previously of record. Submitting additional evidence that repeats or duplicates information
already in the record does not constitute a basis for reopening a claim.7 Although Dr. Garcia’s
October 22, 2010 report was new to the record, the report did not address the extent of any lower
extremity impairment under the A.M.A., Guides (6th ed., 2009), but noted appellant’s injury
history and that appellant was disabled from performing his date-of-injury position as a result of
his employment injuries.8 Appellant did not provide any new medical evidence that might
arguably impact the prior schedule award decision in that the report was not relevant to the
extent and degree of any employment-related impairment. His reconsideration request failed to
show that OWCP erroneously applied or interpreted a point of law, nor did it advance a point of
law or fact not previously considered by OWCP. OWCP did not abuse its discretion in refusing
to reopen appellant’s claim for a review on the merits.
CONCLUSION
The Board finds that OWCP properly declined to reopen appellant’s case for further
review of the merits of his case.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated December 5 and November 9, 2011 are affirmed.
Issued: October 2, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

Arlesa Gibbs, 53 ECAB 204 (2001); James E. Norris, 52 ECAB 93 (2000).

8

Ronald A. Eldridge, 53 ECAB 218 (2001); Alan G. Williams, 52 ECAB 180 (2000) (evidence which does not
address the particular issue involved does not constitute a basis for reopening a case for a merit review).

4

